                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE


                                       §
IOENGINE, LLC,                         §
                                       §
      Plaintiff,                       §
                                       §
      v.                               §
                                       §   Civil Action No. 18-452-WCB
PAYPAL HOLDINGS, INC.,                 §
                                       §
      Defendant.                       §
                                       §
                                       §
                                       §
INGENICO INC.,                         §
                                       §
      Plaintiff,                       §
                                       §
      v.                               §
                                       §   Civil Action No. 18-826-WCB
IOENGINE, LLC,                         §
                                       §
      Defendant.                       §
                                       §
                                       §
______________________________________ §
                                       §
IOENGINE, LLC,                         §
                                       §
      Counterclaim Plaintiff,          §
                                       §
      v.                               §
                                       §
INGENICO INC.,                         §
INGENICO CORP., and                    §
INGENICO GROUP, S.A.,                  §
                                       §
      Counterclaim Defendants.         §
______________________________________ §
                          MEMORANDUM OPINION AND ORDER

       This is a patent infringement action brought by plaintiff IOENGINE, LLC (“IOENGINE”)

against defendant PayPal Holdings, Inc. (“PayPal”). Before the Court is IOENGINE’s motion to

dismiss PayPal’s third, sixth, and ninth counterclaims and to strike PayPal’s fifth affirmative

defense. Dkt. No. 59. In connection with the motion to dismiss and strike, IOENGINE has

submitted a request that the Court hear oral argument on the motion. Dkt. No. 69. The Court

denies the motion to dismiss and denies the request for oral argument.

                                        BACKGROUND

       IOENGINE is the assignee of all right, title, and interest in and to U.S. Patent Nos.

8,539,047 (“the ’047 patent”), 9,059,969 (“the ’969 patent”), and 9,774,703 (“the ’703 patent”),

each of which is entitled “Apparatus, Method and System for a Tunneling Client Access Point.”

Dkt. No. 1, at 4. The applications that led to the ’047, ’969, and ’703 patents were continuation

applications from U.S. Patent Application No. 10/807,731, which issued as U.S. Patent No.

7,861,006 (“the ’006 patent”). Id.; Dkt. No. 60, at 1 n.1. IOENGINE alleges that PayPal has

infringed, and continues to infringe, one or more claims of the ’047, ’969, and ’703 patents. See

Dkt. No. 1, at 7, 35, 37, 64, 66, 97.

       In its Answer, PayPal denies infringement of the asserted claims. Dkt. No. 52, at 1–31.

PayPal also raises nine counterclaims, including three alleging inequitable conduct. The third

counterclaim alleges that “the ’047 patent is unenforceable due to the named inventor Scott

McNulty’s and/or his patent attorneys’ inequitable conduct during the prosecution of the

applications that led to the ’047 patent and its parent, [the ’006 patent].” Id. at 44. The sixth

counterclaim alleges that “the ’969 patent is unenforceable due to the named inventor Scott

McNulty’s and/or his patent attorneys’ inequitable conduct during the prosecution of the



                                                2
applications that led to the ’969 patent and its parent patents (the ’006 and ’047 patents).” Id. at

46. And the ninth counterclaim similarly alleges that “the ’703 patent is unenforceable due to the

named inventor Scott McNulty’s and/or his patent attorneys’ inequitable conduct during the

prosecution of the applications that led to the ’703 patent and its parent patents (the ’006, ’047,

and ’969 patents).” Id. at 48.

        In addition, PayPal raises nine affirmative defenses. PayPal’s fifth affirmative defense is

that “[a]ll of the Asserted Patents, as well as [the ’006 patent], which is a parent patent to all of the

Asserted Patents, are unenforceable due to the named inventor Scott McNulty’s and/or his patent

attorneys’ inequitable conduct during the prosecution of the applications that led to the ’006, ’047,

and ’969 patents.” Id. at 32–38.

        IOENGINE moves to dismiss with prejudice PayPal’s third, sixth, and ninth counterclaims

under Federal Rule of Civil Procedure 12(b)(6), and it moves to strike with prejudice PayPal’s

fifth affirmative defense under Federal Rule of Civil Procedure 12(f). Dkt. No. 59.

                                            DISCUSSION

I. Standard of Review

        A. Pleading Inequitable Conduct

        “Courts use the same standard in ruling on a motion to dismiss a counterclaim under Rule

12(b)(6) as they do in assessing a claim in a complaint.” Princeton Digital Image Corp. v. Konami

Digital Entm't Inc., No. CV 12-1461-LPS-CJB, 2017 WL 239326, at *3 (D. Del. Jan. 19, 2017).

In considering whether a complaint should be dismissed for failure to state a claim upon which

relief can be granted, courts “accept all factual allegations as true, construe the complaint in the

light most favorable to the plaintiff, and determine whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief.” Pinker v. Roche Holdings Ltd., 292 F.3d 361,



                                                   3
374 n.7 (3d Cir. 2002). Nonetheless, as the Supreme Court has made clear, the complaint must

contain “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “Determining whether a complaint states a plausible claim

for relief will . . . be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

        Above and beyond the Iqbal/Twombly pleading standard, allegations of inequitable

conduct must satisfy Federal Rule of Civil Procedure 9(b), which requires that “a party must state

with particularity the circumstances constituting fraud or mistake.” See Exergen Corp. v. Wal-

Mart Stores, Inc., 575 F.3d 1312, 1326 (Fed. Cir. 2009) (“‘[I]nequitable conduct, while a broader

concept than fraud, must be pled with particularity’ under Rule 9(b)” (quoting Ferguson

Beauregard/Logic Controls, Div. of Dover Resources, Inc. v. Mega Sys., LLC, 350 F.3d 1327,

1344 (Fed. Cir. 2003))); Wyeth Holdings Corp. v. Sandoz, Inc., No. CIV.A. 09-955-LPS, 2012 WL

600715, at *5 (D. Del. Feb. 3, 2012). “[I]n pleading inequitable conduct in patent cases, Rule 9(b)

requires identification of the specific who, what, when, where, and how of the material

misrepresentation or omission committed before the PTO.” Exergen, 575 F.3d at 1327.

        Rule 9(b) also states that “[m]alice, intent, knowledge, and other conditions of a person’s

mind may be alleged generally.” Fed. R. Civ. P. 9(b). “The relevant ‘conditions of mind’ for

inequitable conduct include: (1) knowledge of the withheld material information or of the falsity

of the material misrepresentation, and (2) specific intent to deceive the PTO.” Exergen, 575 F.3d

at 1327. Although knowledge and intent may be asserted generally, a sufficient pleading of

inequitable conduct must “recite[] facts from which the court may reasonably infer that a specific

individual both knew of invalidating information that was withheld from the PTO and withheld




                                                    4
that information with a specific intent to deceive the PTO.” Delano Farms Co. v. California Table

Grape Comm’n, 655 F.3d 1337, 1350 (Fed. Cir. 2011) (citing Exergen, 575 F.3d at 1318, 1330).

       B. Motion to Strike Under Rule 12(f)

       “Rule 12(b)(6) does not offer a mechanism for dismissing an affirmative defense.” Wyeth,

2012 WL 600715, at *4. Instead, “pursuant to Rule 12(f), the Court ‘may strike from a pleading

any insufficient defense.’” Id. (quoting Fed. R. Civ. P. 12(f)). Generally, motions to strike under

Rule 12(f) are disfavored and “[a] court should not strike a defense unless the insufficiency is

‘clearly apparent.’” Fesnak & Assocs., LLP v. U.S. Bank Nat’l Ass'n, 722 F. Supp. 2d 496, 502

(D. Del. 2010) (quoting Cipollone v. Liggett Grp., Inc., 789 F.2d 181, 188 (3d Cir. 1986)).

“However, ‘a court is not required to accept affirmative defenses that are mere bare bones

conclusory allegations, and may strike such inadequately pleaded defenses.’” Fesnak, 722 F.

Supp. 2d at 502 (quoting Sun Microsystems, Inc. v. Versata Enters., Inc., 630 F. Supp. 2d 395, 408

(D. Del. 2009)).

II. The Imation Litigation

       IOENGINE has brought two previous actions in this district on some of the same claims

against different defendants. One of those cases was IOENGINE, LLC v. GlassBridge Enterprises,

Inc. (formerly Imation Corp.), C.A. No. 1:14-cv-01572 (D. Del.) (“Imation”). That case, which

was presided over by Judge Sleet, went to verdict and was settled shortly thereafter. In that case,

in which IOENGINE asserted the ’047 patent, the defendant Imation asserted inequitable conduct

by Mr. McNulty as a counterclaim and a defense. Imation, Dkt. No. 48-1, at 5, 7–37.

       In the Imation case, as in this one, IOENGINE moved to dismiss the inequitable conduct

counterclaim and strike the defense of inequitable conduct. Imation, Dkt. No. 53. After briefing

and argument, Judge Sleet denied the motion to dismiss and strike. Id., Dkt. No. 84, at 107–08.



                                                5
The legal issues in the Imation case were tried to a jury and resulted in a verdict in IOENGINE’s

favor on the ’047 patent. Following the verdict, Imation moved for the court to hold the asserted

patent unenforceable because of inequitable conduct. Id., Dkt. No. 210. The inequitable conduct

issue, however, was left unresolved, because the case settled before Judge Sleet issued a ruling on

that issue.

        PayPal’s theory of inequitable conduct in this case relies heavily on the proceedings in the

Imation case and the evidence submitted in that case. Dkt. No. 52, at 32–38 (citing to Imation,

Dkt. Nos. 48, 170, 229, 239, 241, 246, and 247-1). Although IOENGINE understandably does not

urge the Court to follow Judge Sleet’s lead in ruling on the motion to dismiss the counterclaim and

defense of inequitable conduct, IOENGINE nonetheless argues that the Court should “consider the

entirety of those documents as well as additional parts of the record cited by IOENGINE.” Dkt.

No. 60, at 2.

        This Court gives considerable weight to the fact that Judge Sleet denied IOENGINE’s

motion to dismiss the inequitable conduct allegations in a parallel case involving a challenge to

one of the patents at issue in this case. IOENGINE, however, urges the Court to take a different

view of the evidence on the merits of the inequitable conduct issue that was presented to Judge

Sleet in that case and, based on that evidence, reach a different conclusion as to its motion to

dismiss.

        In the Court’s view, IOENGINE has the procedure all wrong. The question before the

Court in the current posture of the case, as it was before Judge Sleet at the same juncture in the

Imation case, is simply whether, based entirely on the allegations in the defendant’s answer and

counterclaims, together with any materials attached to the answer and counterclaims, and viewing

those allegations in the light most favorable to the defendant, PayPal’s allegations of inequitable



                                                 6
conduct are sufficient to survive a motion to dismiss. The Court’s task at the motion to dismiss

stage is not to weigh the evidence—even the evidence that was presented to the district court in

the Imation case.

        While IOENGINE argues that the Court should consider the evidence from the Imation

case under a theory of judicial notice, the Court declines to consider that evidence as judicially

noticeable. The circumstances of the Imation case are, of course, subject to judicial notice, such

as the nature of the claims and the outcome of the case. But the materials submitted in that case

cannot be weighed in assessing IOENGINE’s motion to dismiss. Evidence submitted in a prior

case and facts adjudicated in that case are not subject to judicial notice and are not otherwise

admissible on a motion to dismiss, except to the extent they are incorporated in the claims or

counterclaims at issue. See Morrissey v. Luzerne County Community College, 117 Fed. Appx.

809, 815 (3d Cir. 2004) (“A judicially noticed fact must either be generally known within the

jurisdiction of the trial court, or be capable of accurate and ready determination by resort to sources

whose accuracy cannot reasonably be questioned. Facts adjudicated in a prior case fall short of

this standard.”). 1 Accordingly, while the Court will treat Judge Sleet’s decision on the similar

motion to dismiss in the Imation case as an important within-district precedent, the Court will not



        1
           The cases on which IOENGINE relies do not support its judicial notice argument. The
first, Sands v. McCormick, 502 F.3d 263 (3d Cir. 2007), held that a court may take judicial notice
of another court’s opinions for purposes such as to show that a party was aware of the prior judicial
order regardless of the truth of the contents of that order, and that it was permissible for the district
court in that case to take judicial notice of a preliminary hearing in another case to show that a
party had been required to answer certain criminal charges. Id. at 268. The second case, Pension
Benefit Guaranty Corp. v. White Consolidated Industries, Inc., 998 F.2d 1192 (3d Cir. 1993), held
that an indisputably authentic document on which the complaint is based can be considered if it is
attached to a motion to dismiss. Id. at 1196. The court emphasized that its ruling did not
“undermine the rationale underlying Rule 12(b)(6)’s requirement that a motion to dismiss be
converted to a summary judgment motion if a court considers matters outside the pleadings.” Id.
IOENGINE’s judicial notice argument goes well beyond the limited scope of the argument
endorsed in those cases.
                                                   7
convert this dismissal proceeding into an adjudication on the merits by considering the evidence

that was presented on the merits of the inequitable conduct issue in that case.

III. Motion to Dismiss PayPal’s Third, Sixth, and Ninth Counterclaims

       PayPal asserts that the ’047, ’969, and ’703 patents are unenforceable under the doctrine

of inequitable conduct on two grounds:

       First, PayPal argues that “[o]n information and belief, Mr. McNulty and/or his patent

attorneys violated [their] duty of candor by submitting a false declaration to the PTO in the

prosecution of the parent ’006 patent.” Dkt. No. 52, at 33. IOENGINE does not challenge this

basis for inequitable conduct in its motion to dismiss. See Dkt. No. 60, at 1 n.1 (“PayPal also

alleges inequitable conduct on the basis of a Section 1.131 Declaration filed during prosecution of

U.S. Patent Application No. 10/807,731 . . . which issued as U.S. Patent No. 7,861,006 . . . .

IOENGINE expects to move for summary judgment on this issue at an appropriate time.”); Dkt.

No. 68, at 9 n.4 (“That IOENGINE did not move to dismiss PayPal’s other basis for inequitable

conduct in no way concedes that such allegations have any merit.”).

       Second, PayPal argues that “Mr. McNulty and/or his patent attorneys also committed

inequitable conduct by withholding the DiskOnKey prior art, and details regarding its default

functionality, from the PTO.” Dkt. No. 52, at 35. According to PayPal, “having declared that his

alleged prototype was completed prior to December 12, 2002, more than a year before the

application leading to the ’006 patent was filed (on March 23, 2004), and well before the

applications leading to the ’047 and ’969 patents were filed in 2010 and 2013, respectively, Mr.

McNulty would have been well aware that the DiskOnKey constituted prior art to the ’006, ’047,

and ’969 patents.” Id. IOENGINE attacks this allegation of inequitable conduct on multiple

grounds, all of which fail at the motion to dismiss stage.



                                                 8
        1. IOENGINE first argues that “PayPal makes no attempt to allege that the ‘DiskOnKey’

was material to the ’703 Patent or that there was any intent to deceive the PTO during prosecution

of the ’703 Patent.” Dkt. No. 60, at 7. Accordingly, IOENGINE argues that “PayPal’s Allegations

as to the ’703 Patent must fail.” Id. at 9.

        While it is true that PayPal does not explicitly discuss the ’703 patent, the ’703 patent

remains implicated by Mr. McNulty’s alleged conduct. “[I]nequitable conduct ‘early in the

prosecution may render unenforceable all claims which eventually issue from the same or a related

application.’” Agfa Corp. v. Creo Prods. Inc., 451 F.3d 1366, 1379 (Fed. Cir. 2006) (quoting Fox

Indus., Inc. v. Structural Pres. Sys., Inc., 922 F.2d 801, 804 (Fed. Cir. 1990)). Courts in this district

have found that “all patent claims having ‘an immediate and necessary relation’ to [the inequitable]

conduct,” such as claims in a continuation application, will be rendered unenforceable. Truth

Hardware Corp. v. Ashland Prods., Inc., No. CIV.A. 02-1541, 2003 WL 22005839, at *1 (D. Del.

Aug. 19, 2003) (citing Keystone Driller Co. v. Gen. Excavator Co., 290 U.S. 240, 245–46 (1933));

see Robocast, Inc. v. Apple Inc., 39 F. Supp. 3d 552, 571 (D. Del. 2014) (“Continuation

applications . . . relate to the same invention”); see also Agfa Corp., 451 F.3d at 1379 (holding that

the trial court permissibly rendered unenforceable the ’324 patent due to inequitable conduct found

with regard to its patent because “[t]he ’324 patent is a continuation . . . of the ’014 patent [and the

plaintiff] has not suggested that the ’324 patent claims subject matter sufficiently distinct from its

parent”). On the other hand, “where the claims are subsequently separated from those tainted by

inequitable conduct through a divisional application, and where the issued claims have no relation

to the omitted prior art, the patent issued from the divisional application will not also be

unenforceable due to inequitable conduct committed in the patent application.” Baxter Int’l, Inc.

v. McGaw, Inc., 149 F.3d 1321, 1332 (Fed. Cir. 1998); see Robocast, 39 F. Supp. 3d at 571 (“A



                                                   9
divisional application is drawn to a different invention, and different inventions do not share an

‘immediate and necessary’ relation to each other.”).

       IOENGINE acknowledges that the ’703 patent is a continuation of the ’047 patent. Dkt.

No. 60, at 4 n.3. Given the relationship between the two patents, and in light of the above-cited

case law, which generally regards continuation applications as sharing an “immediate and

necessary relation” to earlier applications, the Court declines to dismiss the inequitable conduct

allegations directed to the ’703 patent. See Truth Hardware, 2003 WL 22005839, at *1; see also

Agfa Corp., 451 F.3d at 1379.

       2. IOENGINE next argues that “PayPal fails to provide any explanation of materiality as

to the ’006, ’969 or ’703 Patents, including failing even to identify any claims or limitations of

those Patents that DiskOnKey is relevant to.” Dkt. No. 60, at 9 (emphasis in original). Relatedly,

IOENGINE argues that PayPal’s allegations as to claim 1 of the ’047 patent, which is the only

claim identified in the fifth affirmative defense, are deficient. See id. The Court will address these

arguments in reverse order.

       PayPal alleges that the DiskOnKey product, as sold, disclosed each of the limitations of

claim 1 of the ’047 patent. Dkt. No. 52, at 36. Claim 1 of the ’047 patent states as follows:

       1. A portable device, comprising:
           (a) an external communications interface configured to enable the transmission of a
           plurality of communications between the portable device and a terminal comprising a
           terminal processor, a first input component, a first output component, and a network
           interface;
           (b) a processor; and
           (c) a memory having executable program code stored thereon, including:
               (1) first program code which, when executed, causes an interactive user interface
               to be presented on the first output component, wherein the interactive user
               interface is configured to enable the user to cause the portable device processor to
               execute program code stored on the portable device memory;
               (2) second program code which, when executed, enables the portable device to (i)
               receive a communication resulting from user interaction with the interactive user



                                                 10
              interface and (ii) cause a communication to be sent through the terminal network
              interface to a communications network node; and
              (3) third program code which, when executed by the portable device processor in
              response to a communication resulting from user interaction with the interactive
              user interface, causes a communication to be transmitted to a communications
              network node;
       wherein the portable device is configured to effect the display on the first output
       component of processing activity of program code stored on the portable device memory;
       and
       wherein the portable device is configured to communicate with the terminal and to
       communicate through the terminal network interface with the communications network
       node.

       First, PayPal’s Answer alleges that DiskOnKey was a portable memory device that

included an on-board processor. According to PayPal, this combination of features was material

to the prosecution of the ’047 patent because the applicant relied on the absence of an on-board

processor on prior art portable memory devices to distinguish the ’047 patent from the prior art.

For support, PayPal’s Answer quotes the ’047 applicant’s response to an office action dated

January 25, 2013, in which the applicant challenged the examiner’s 35 U.S.C. § 103(a) rejection

over U.S. Patent No. 7,051,157 (“James”) and U.S. Patent Publication No. 2002/0044663 A1

(“King”)—the James/King combination. There, the applicant argued that

               it would not have been obvious to one of ordinary skill in the art to
               include an on-board processor [as disclosed in King] on the portable
               memory device disclosed in James. The entire focus of James
               involves the use of the host computer processor to directly execute
               applications software stored on the portable memory device.
               Including an on-board processor would be contrary to this
               fundamental aspect of James.

Dkt. No. 52, at 36.

       Second, PayPal’s Answer alleges that DiskOnKey was material to the patentability of the

’047 patent because of its stored program code. According to PayPal, DiskOnKey’s on-board

processor “operated in conjunction with graphical user interfaces and contained ‘autorun’ features

that could, for example, launch websites and other applications.” Id. at 37. PayPal alleges that

                                                11
those prior art capabilities were withheld from the examiner in the same January 25, 2013 office

action, in which the applicant argued that “the prior art did not disclose any of the claimed code.”

Id.

       In response to those allegations, IOENGINE argues that the DiskOnKey prior art was

cumulative, not material.     In support of this argument, IOENGINE characterizes the ’047

applicant’s response to the January 25, 2013 office action somewhat differently than PayPal.

According to IOENGINE, the applicant did not argue that the prior art failed to teach a portable

device with an on-board processor. Dkt. No. 60, at 11 (“Contrary to PayPal’s allegation, there is

nothing in the language PayPal quotes that argues that the prior art failed to teach a portable device

with an on-board processor.”). Instead, according to IOENGINE, to traverse the examiner’s

rejection, the applicant focused on the prior art’s failure to disclose any of the three claimed

program codes. Id. (“Mr. McNulty overcame the James/King combination, not by claiming a lack

of an on-board processor as PayPal suggests, but by explaining that the James/King combination

failed to disclose any of the three claimed program codes that would use King’s on-board processor

in the way claimed.”).

       The Court rejects IOENGINE’s argument. The ’047 applicant traversed the James/King

combination on two grounds. The first was that “it would not have been obvious to one of ordinary

skill in the art to include an on-board processor [as disclosed in King] on the portable memory

device disclosed in James.”      Dkt. No. 52, at 36.      This ground, contrary to IOENGINE’s

characterization, is clearly an attempt to traverse the James/King combination based on the

argument that the prior art failed to teach a portable device with an on-board processor. The second

ground was that the James/King combination failed to disclose any of the three claimed program

codes that would use King’s on-board processor in the manner claimed in the application. The



                                                 12
examiner could have relied on either ground, or both grounds, as the basis for allowance over the

James/King combination. It is reasonably plausible that the examiner relied on the first ground,

and for at least that reason, DiskOnKey would have been material because it disclosed an on-board

processor on a portable memory device.

       IOENGINE’s other arguments challenging the materiality of the DiskOnKey reference also

fail. As noted by PayPal, IOENGINE “impermissibly seeks to go beyond the four corners of the

pleadings to advance its own version of the facts.” Dkt. No. 66, at 6. IOENGINE has based its

argument on evidence outside the scope of materials properly considered on a motion to dismiss.

       In particular, IOENGINE argues that in the subsequent prosecution of the ’703 patent,

which (according to the PTO) has broader claims than the ’047 patent and the ’969 patent, the

DiskOnKey product was disclosed, yet the examiner did not issue a rejection based on DiskOnKey

in that prosecution. While this argument may be pertinent to the merits of the inequitable conduct

issue, it does not provide a basis for the Court to grant IOENGINE’s motion to dismiss, as it would

require the Court to assess evidence outside the scope of the complaint, its attachments, and matters

of public record. See Sands v. McCormick, 502 F.3d 263, 268 (3d Cir. 2007) (“Generally, in ruling

on a motion to dismiss, a district court relies on the complaint, attached exhibits, and matters of

public record.”).

       In light of the fact that the examiner could have relied on the applicant’s first ground for

allowance—i.e., that the prior art failed to teach a portable device with an on-board processor—

the Court concludes that materiality has been adequately pleaded. 2 As to the alleged lack of any




       2
           Because the Court finds that the DiskOnKey prior art reference is material to the
patentability of the ’047 patent on at least one ground, the Court does not reach the question
whether the DiskOnKey reference is also material on a second ground, its program code.


                                                 13
explanation of materiality for the ’969 or ’703 patents, the Court agrees with PayPal’s assertion

that “IOENGINE’s inequitable conduct associated with claim 1 of the ’047 patent is subject to

infectious unenforceability, rendering each of the Asserted Patents unenforceable.” 3 Dkt. No. 66,

at 14; see Agfa Corp., 451 F.3d at 1379.

       3. IOENGINE also argues that PayPal failed to adequately plead that Mr. McNulty

specifically intended to deceive the PTO with regard to the DiskOnKey prior art reference. First,

according to IOENGINE, “PayPal’s allegations regarding intent focus on just one claim limitation,

an on-board processor . . . [b]ut Mr. McNulty never claimed to have invented generic portable

devices with on-board processors; his invention was instead centered on specific executable

program code.” Dkt. No. 60, at 15.

       For the same reasons as discussed above, this argument fails. During the prosecution of

the ’047 patent, the applicant argued that the invention was not disclosed by the prior art because

the prior art “does not disclose, teach or suggest any function, operation or activity by the portable

memory device or the host computer which would benefit from including an on-board processor.”

Dkt. No. 61, Ex. 7, at 9–10. Given Mr. McNulty’s familiarity with the DiskOnKey hardware and

his statements to the examiner in an attempt to traverse the prior art, it is not implausible to infer

that Mr. McNulty “knew of invalidating information that was withheld from the PTO and withheld

that information with a specific intent to deceive the PTO.” Delano Farms Co., 655 F.3d at 1350

(citing Exergen, 575 F.3d at 1318, 1330).




       3
          Neither the three counterclaims nor the fifth affirmative defense depends on a finding of
materiality as to the ’006 patent. Therefore, the Court need not address whether, under the second
inequitable conduct theory, PayPal also met the materiality pleading requirements for the ’006
patent.
                                                 14
       In the alternative, IOENGINE argues that Mr. McNulty showed the examiner his prototype,

which was built on the hardware of a DiskOnKey device. According to IOENGINE, “[i]f Mr.

McNulty intended to conceal the existence of the DiskOnKey from the PTO, it would truly be a

strange choice to demonstrate his prototype, which was based on DiskOnKey hardware, in an in-

person interview with the PTO Examiner.” Dkt. No. 60, at 16. However, IOENGINE fails to

explain how the examiner would appreciate the functionality of the DiskOnKey hardware, prior to

Mr. McNulty’s alterations, simply because Mr. McNulty demonstrated a prototype built on that

hardware. Without drawing factual inferences in favor of IOENGINE, the Court cannot conclude

that the examiner was made aware of DiskOnKey’s default functionality simply because Mr.

McNulty demonstrated a prototype based on DiskOnKey hardware.

       Based on the pleadings, the Court concludes that IOENGINE has not shown that PayPal’s

theory of inequitable conduct is so lacking in plausibility that it fails as a matter of law. The Court

therefore denies IOENGINE’s motion to dismiss PayPal’s counterclaims.

IV. Motion to Strike PayPal’s Fifth Affirmative Defense

       PayPal’s fifth affirmative defense rises and falls with PayPal’s third, sixth, and ninth

counterclaims. See St. Jude Med., Cardiology Div., Inc. v. Volcano Corp., No. CV 12-441-RGA,

2014 WL 2622240, at *1 n.1 (D. Del. June 11, 2014). In light of the Court’s ruling that PayPal

has adequately pleaded inequitable conduct in its counterclaims, the Court also denies

IOENGINE’s motion to strike.

                                          CONCLUSION

       IOENGINE’s motion to dismiss PayPal’s third, sixth, and ninth counterclaims and motion

to strike PayPal’s fifth affirmative defense, Dkt. No. 59, is denied. IOENGINE’s request for oral

argument, Dkt. No. 69, is also denied.



                                                  15
IT IS SO ORDERED.

SIGNED THIS 15th day of May, 2019.




                                _____________________________
                                WILLIAM C. BRYSON
                                UNITED STATES CIRCUIT JUDGE




                                     16
